Citation Nr: 1226517	
Decision Date: 08/01/12    Archive Date: 08/10/12

DOCKET NO.  10-04 581	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for asbestosis.  


WITNESSES AT HEARING ON APPEAL

Appellant 


ATTORNEY FOR THE BOARD

Evan M. Deichert, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1965 to February 1968.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from an August 2008 decision by the Department of Veterans Affairs (VA) Chicago, Illinois Regional Office (RO).  Since that decision, the Veteran has moved to Missouri, and the St. Louis RO has assumed jurisdiction of the claim.  

The Veteran appeared and testified at a Travel Board hearing held before the undersigned Veterans Law Judge in May 2012.  Though the Veteran is unrepresented, at his May 2012 hearing, he was assisted by a VA legal administrative specialist.  A transcript of the hearing has been associated with the claims folder.


FINDING OF FACT

The Veteran did not suffer from asbestosis during his active service or for many years thereafter, and there is no competent or credible evidence of his being exposed to asbestos during his active service.  


CONCLUSION OF LAW

The criteria for service connection for asbestosis have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Here, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in January 2008 - prior to the initial RO decision in this matter - that addressed the notice elements.  The letter informed the Veteran of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  This notice informed the Veteran of all of the elements of how service connection is established, including how VA assigns disability ratings and how an effective date is established.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Next, VA has a duty to assist the Veteran in the development of his claim.  This duty includes assisting him in the procurement of both service treatment records and other pertinent medical records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this case, the RO has obtained and associated with the claims file the Veteran's service treatment records, and records of his private medical treatment.  The Veteran has not received treatment at VA facilities, so no VA records have been obtained.  The Veteran testified in a May 2012 Travel Board hearing.  

A VA compensation and pension examination is not required in this case.  The Board may order an examination when the record shows that the Veteran has a current disability, indicates that this disability may be associated with the Veteran's active service, and does not contain sufficient evidence for the Board to make a decision on the issue.  38 U.S.C.A. § 5103A(d)(2).  If the record indicates that there may be a nexus between the current disability and any service related incident, then the Board may order an RO to have a claimant examined.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  In this case, there is no evidence that the Veteran suffered from asbestosis during his active service.  There is also no credible evidence that the Veteran was exposed to asbestos during his active service.  Though there is medical evidence linking the Veteran's asbestosis to his active service, for reasons explained below, the Board does not find this to be credible or probative.  In light of these facts, the Board may consider the medical records already in the file without requiring a VA examination.

The Board notes that the evidence already of record is adequate to allow resolution of the appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Board finds that all necessary development has been accomplished, and appellate review does not therefore result in prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

II.  Service Connection for Asbestosis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110.  If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  Continuity of symptoms is required where a condition in service is noted but is not, in fact, chronic; continuity is also required where a diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  The Board must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In order to grant a service connection claim, the Board must find medical evidence that the Veteran currently suffers from a disability, medical evidence (or, in certain circumstances, lay evidence) of an in service incurrence or aggravation of that disability, and medical evidence of a nexus between the present disability and the disability claimed in service.  Hickson v. West, 12 Vet. App 247, 253 (1999) (citing 38 C.F.R. § 3.303(a)).  

Here, the Veteran seeks service connection for asbestosis, a condition which he contends is related to in-service asbestos exposure.  For the reasons that follow, his claim shall be denied.  

The United States Court of Appeals for Veterans Claims (Court) has held that VA must analyze a veteran's claim for service connection for asbestosis or asbestos-related disabilities under the appropriate administrative guidelines.  Ennis v. Brown, 4 Vet. App. 523 (1993); McGinty v. Brown, 4 Vet. App. 428 (1993).  While there is no specific statutory guidance and the Secretary has not promulgated regulations with regard to asbestos related claims, the VA Adjudication Procedure Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C (Manual) guides the Board on service connection claims for disabilities resulting from asbestos exposure.

The Manual defines asbestos as a fibrous form of silicate mineral of varied chemical composition and physical configuration, derived from serpentine and amphibole ore bodies.  Manual, Subsection (a).  Common materials that may contain asbestos are steam pipes for heating units and boilers, ceiling tiles, roofing shingles, wallboard, fire-proofing materials, and thermal insulation.  Id. at Subsection (a).  Some of the major occupations involving exposure to asbestos include mining, milling, shipyard work, insulation work, demolition of old buildings, carpentry and construction, manufacture and servicing of friction products (such as clutch facings and brake linings), and manufacture and installation of products such as roofing and flooring materials, asbestos cement sheet and pipe products, and military equipment.  Id. at Subsection (f).

Asbestos fiber masses have a tendency to break easily into tiny dust particles that can float in the air, stick to clothes, and may be inhaled or swallowed.  Id. at Subsection (b).  Inhalation of asbestos fibers can produce fibrosis (the most commonly occurring of which is interstitial pulmonary fibrosis, or asbestosis), tumors, pleural effusions and fibrosis, pleural plaques, mesotheliomas of pleura and peritoneum, and cancers of the lung, bronchus, gastrointestinal tract, larynx, pharynx, and urogenital system (except the prostate).  Id. at Subsection (b).

The latent period for the development of disease due to exposure to asbestos ranges from 10 to 45 or more years (between first exposure and the development of disease).  Id. at Subsection (d).  The adjudication of a claim for service connection for a disability resulting from asbestos exposure should include a determination as to whether or not: (1) service records demonstrate the veteran was exposed to asbestos during service; (2) development has been accomplished sufficient to determine whether or not the veteran was exposed to asbestos either before or after service; and (3) a relationship exists between exposure to asbestos and the claimed disease in light of the latency and exposure factors.  Id. at Subsection (h).

First, the Board acknowledges that the Veteran currently suffers from asbestosis.  Private treatment records from 1987 and 1993 show that the Veteran was then diagnosed as suffering from asbestosis.  A July 2008 letter from Peter Malench, MD, stated that the Veteran has a history of asbestosis.  Further, in his May 2012 hearing, the Veteran also stated that he is diagnosed as suffering from asbestosis, though he receives little treatment for it.  Given this evidence, the Board finds that the Veteran currently suffers from asbestosis.  

There is, however, no evidence that the Veteran suffered from asbestosis during his active service.  In January 1967, the Veteran was treated for an upper respiratory infection and tonsillitis.  Otherwise, there is no evidence that he suffered from any respiratory condition (including asbestosis) during his active service.  The Veteran's September 1967 report of medical examination at separation did not find him to be suffering from any disability with respect to his lungs and chest.  On his September 1967 report of medical history at separation, the Veteran did not note suffering from shortness of breath, pain or pressure in his chest, or a chronic cough.  

Regardless of the fact that the Veteran was not diagnosed as suffering from asbestosis during his active service, given the aforementioned latency period, if it is shown that the Veteran was exposed to asbestos during his active service and later develops asbestosis that is related to that exposure, service connection may still be granted.  In this case, however, the Board finds no credible evidence that the Veteran was exposed to asbestos during his active service.  

A brief review of the evidence regarding the Veteran's asbestos exposure is instructive.  The Veteran was first diagnosed as suffering from asbestosis in 1987.  Kaye Kilburn, MD, wrote that the Veteran was studied for possible effects of asbestos exposure.  Dr. Kilburn reported that X-rays showed evidence of changes in the lung lining indicating pleural asbestosis.  Other records from Dr. Kilburn noted that the Veteran stated he first worked with asbestos at age 27, and that he stopped working around asbestos at age 39.  

An October 1993 record from Dr. Myles Yanta, MD reported that the Veteran had mild asbestosis.  Dr. Yanta recorded the Veteran as stating that he served as a machinist at St. Louis Shipping, and that he had "extensive asbestos exposure" during that time. The Veteran noted that he worked around pipe-fitters and welders, that the environment was dusty, and that he was not provided with a mask or respirator.  The Veteran also stated that he may have had "little" asbestos exposure in a later job at a steel mill.  The Veteran noted that he had served in the Army, but did not then state that he was exposed to asbestos during his active service.  

The Veteran did not contend that he was exposed to asbestos during his active service until after he filed his claim.  In a July 2008 letter, Dr. Malench (the Veteran's primary care physician) stated that it is his "opinion that [the Veteran's] military service work as a mechanic and working on brake pads which could have contained a significant amount of asbestos did have a major contribution to his history of asbestosis."  This is the whole of Dr. Malench's letter.  

In his May 2012 hearing, the Veteran stated that he lived in barracks heated by coal heaters.  He stated that pipes on the heaters were covered with asbestos material, and that he often had to clean those pipes.  He stated that he lived in such conditions in both Europe and two bases in America.  This was the Veteran's sole contention regarding his in-service asbestos exposure.  The Veteran stated that he also could have been exposed to asbestos when working at a shipyard in St. Louis, but he was not sure.  

Given this history, the Board does not find the Veteran's reported in-service asbestos exposure to be credible, as the Veteran's statements have been inconsistent  Again, when the Veteran initially sought treatment for asbestosis in 1987, he stated that he was first exposed at age 27.  The Veteran was born in April 1945, and he was separated from the Army in March 1968 at age 22.  The Veteran thus previously placed the first date of onset of his asbestosis outside of his active service.  Further, in his October 1993 consultation with Dr. Yanta, the Veteran claimed "extensive" post-service asbestos exposure, but he claimed no in-service exposure.  

Further, even after he filed his claim, the Veteran has not been consistent in describing his exposure.  Dr. Malench wrote that the Veteran "could" have been exposed to asbestos as a result of his work as a mechanic and from brake pads.  The Veteran in his May 2012 hearing, however, never mentioned his work as a mechanic or his working on brake pads.  Instead, the sole source of asbestos exposure that the Veteran claimed was from pipes and insulation in coal-heated barracks in Europe and the United States.  

Given these inconsistent statements, the Board finds that there is no credible evidence that the Veteran was exposed to asbestos during his active service.  Accordingly, the Board finds no evidence of an in-service incurrence of the Veteran's current asbestosis.  

Further, the Board notes that Dr. Malench's opinion relating the Veteran's asbestosis to his active service is not credible.  Again, Dr. Malench based his opinion on the Veteran's presumed exposure from working as a mechanic and handling brake pads, activities that the Veteran did not mention at all during his Travel Board hearing.  Further, Dr. Malench's opinion is conclusory and unenhanced by any commentary, examination reports, or findings, frustrating the Board's ability to weigh it against the other evidence of record.  

To be considered probative evidence, a conclusion from a doctor or other medical professional must be enhanced by sufficient commentary so as to allow for weighing of that conclusion.  Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (holding that "a mere conclusion by a medical doctor is insufficient to allow the Board to make an informed decision as to what weight to assign to the doctor's opinion."); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) ("The Board must be able to conclude that a medical expert has applied valid medical analysis to the significant facts of the particular case in order to reach the conclusion submitted in the medical opinion."); Miller v. West, 11 Vet. App. 345, 348 (1998) ("A bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.").  Given the nature of Dr. Malench's opinion, the Board finds that it has no probative value and cannot serve as a nexus between the Veteran's condition or his active service, nor can it serve as an "indication" of such a nexus sufficient to require a VA examination.  

The Veteran also submitted information regarding black lung and coal exposure.  While the Veteran mentioned being around coal fired heaters during his active service, he has not claimed that his current respiratory condition is due to this exposure.  Moreover, there is no indication that the Veteran suffers from any respiratory condition that is related to his exposure to burning coal.  Instead, the evidence is clear that the Veteran suffers from asbestosis, and that he was exposed to asbestos during his post-service employment.  

In summary, the Board finds that despite the fact that the Veteran currently suffers from asbestosis, there is no evidence that he suffered from this condition during his active service, and there is no competent or credible evidence that he was exposed to asbestos during his active service.  Accordingly, the Board concludes that the criteria for service connection for asbestosis have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154, 5103, 5103A, 5107(b); 38 C.F.R. §§ 3.102, 3.159, 3.303.






ORDER

Service connection for asbestosis is denied.  



____________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


